Exhibit 10.1

 

CONSULTANT AGREEMENT BY AND BETWEEN

 

INSYS THERAPEUTICS, INC. AND

 

DR. JOHN KAPOOR

 

 

STATUS: CONSULTANT

 

START DATE: March 3, 2015

 

 

POSITION: 

Your position at the Company will be a consultant (non-employee) reporting to
the Board of Directors (the “Board”). You are an independent contractor of the
Company, and this Consultant Agreement shall not be construed to create any
association, partnership, joint venture, employee or agency relationship between
you and the Company for any purpose. You have no authority to bind the Company
without the Board’s prior written consent.

   

Cash Compensation:

The Company shall pay you an annualized consulting fee of Three Hundred Thousand
Dollars ($300,000.00) (the “Consulting Fees”), payable in regular, pro-rated,
monthly payments. The Consulting Fees shall be reviewed annually by the Board.

   

EXPENSES:

The Company will reimburse you for all reasonable business expenses you incur in
conducting your duties, subject to the Company’s usual expense reimbursement
policies.

   

NO EMPLOYEE BENEFITS:

As a consultant, you will not be eligible to participate in any vacation, group
medical or life insurance, disability, profit sharing or retirement benefits or
any other fringe benefits or benefit plans offered by the Company to its
employees, and the Company will not be responsible for withholding or paying any
income, payroll, Social Security or other federal, state or local taxes, making
any insurance contributions, including unemployment or disability, or obtaining
worker's compensation insurance on your behalf.

   

TERMINATION:

Either you or the Company may terminate this consulting relationship at any time
for any reason. Upon termination of this consulting arrangement with the Company
for any reason, or when the Company may so request, you will immediately deliver
to the Company any and all Company property or technology in your possession or
under your control, including, but not limited to, confidential materials,
computers, automobiles, keys, etc.

 

 

 

Dr. John Kapoor Consultant Agreement, March 3, 2015

 

 
1

--------------------------------------------------------------------------------

 

 

TERMINATION PAYMENTS

If the Company terminates your consulting agreement without “cause,” or if you
terminate this consulting agreement for “good reason,” then, the Company shall
pay you any Consulting Fees remaining for the current annual period (i.e., those
Consulting Fees which would have been due had consultant served the Company
until the next occurring December 31st immediately after the date of
termination). For the sake of convenience and consistency, the terms “cause” and
“good reason” shall have the same meaning ascribed to such terms in the
employment agreement of the President and Chief Executive Officer.

   

OWERNERSHIP OF IP

 

AND WORK PRDUCT:

The Company is and shall be, the sole and exclusive owner of all right, title
and interest throughout the world in and to all the results and proceeds of the
services performed under this Agreement, including all patents, copyrights,
trademarks, trade secrets and other intellectual property rights (collectively
"Intellectual Property Rights") therein. You agree that any services or
deliverables that you provide the Company are hereby deemed a "work made for
hire" as defined in 17 U.S.C. § 101 for the Company. If, for any reason, any of
your services or deliverables do not constitute a "work made for hire," you
hereby irrevocably assign to the Company, in each case without additional
consideration, all right, title and interest throughout the world in and to all
such services and deliverables, including all Intellectual Property Rights
therein. Upon the request of the Company, you shall promptly take such further
actions, including execution and delivery of all appropriate instruments of
conveyance, as may be necessary to assist the Company to prosecute, register,
perfect, record or enforce its rights in any services or deliverables or
Intellectual Property Rights. In the event the Company is unable, after
reasonable effort, to obtain your signature on any such documents, you hereby
irrevocably designate and appoint the Company as your agent and
attorney-in-fact, to act for and on your behalf solely to execute and file any
such application or other document and do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights or other
intellectual property protected related to any deliverables with the same legal
force and effect as if you had executed them. You agree that this power of
attorney is coupled with an interest.

   

CONFIDENTIALITY:

You acknowledge that you will have access to information that is treated as
confidential and proprietary by the Company, including, without limitation,
trade secrets, technology, and information pertaining to business operations and
strategies, customers, suppliers, distributors, pricing, marketing, finances,
sourcing, personnel, in each case whether spoken, written, printed, electronic
or in any other form or medium (collectively, the "Confidential Information").
Any Confidential Information that you develop in connection with your services
to the Company, including but not limited to any deliverables, shall be subject
to the terms and conditions of this confidentiality section. You agree to treat
all Confidential Information as strictly confidential, not to disclose
Confidential Information or permit it to be disclosed, in whole or part, to any
third party without the prior written consent of the Company in each instance,
and not to use any Confidential Information for any purpose except as required
in the performance of the Services. You shall notify the Company immediately in
the event you become aware of any loss or disclosure of any Confidential
Information.

 

 

 

Dr. John Kapoor Consultant Agreement, March 3, 2015

 

 
2

--------------------------------------------------------------------------------

 

 

INDEMNIFICATION:

As a member of the Board of Directors of the Company, the Company has existing
indemnification obligations to you in your role as a director. In addition to
those obligations of the Company, in connection with the performance of your
duties as a consultant, the Company intends to indemnify, defend and hold you
harmless to the fullest extent permitted under applicable law. The foregoing
provision does not supersede or invalidate any separate agreement or policy that
the Company may have with you prior to or after the date hereof in connection
with indemnification to the extent such agreement or policy is more expansive or
provides you with more indemnification benefits than provided herein.

   

MISCELLANEOUS:

This Consultant Agreement constitutes the sole and entire agreement between you
and the Company with respect to your consulting arrangement and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. This
Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto, and any of the terms thereof may be waived,
only by a written document signed by each party to this Agreement or, in the
case of waiver, by the party or parties waiving compliance. This Agreement shall
be governed by and construed in accordance with the internal laws of the State
of Arizona without giving effect to any choice or conflict of law provision or
rule. This Agreement may be executed in multiple counterparts and by facsimile
signature, each of which shall be deemed an original and all of which together
shall constitute one instrument.

 

 

 

Dr. John Kapoor Consultant Agreement, March 3, 2015

 

 
3

--------------------------------------------------------------------------------

 

 

 

You acknowledge that this Consultant Agreement represents the entire agreement
between you and the Company as of the date hereof and that no prior verbal or
written agreements, promises or representations that are not specifically stated
in this Offer, are binding upon the Company.

 

If you are in agreement with this Consultant Agreement, please sign below.

 

 

 

Accepted:

/s/ Dr. John Kapoor

 

Date: March 3, 2015

 

Dr. John Kapoor

           

Approved:

/s/ Michael L. Babich

 

Date: March 3, 2015

 

Michael L. Babich

     

President and CEO

           

 

 

 

 

Dr. John Kapoor Consultant Agreement, March 3, 2015

 

4